Citation Nr: 1012597	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for acne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The case was remanded by the Board in 
August 2007, and again in July 2009.

In September 2006, the Veteran testified before the 
undersigned Veterans Law Judge at a hearing in Wichita, 
Kansas.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's pre-existing acne permanently worsened during 
military service and he now has scarring as a result.  


CONCLUSION OF LAW

The Veteran has acne scarring that is the result of disease 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his pre-existing acne chronically 
worsened while serving in Vietnam.  Specifically, the 
Veteran stated that although he suffered from acne as a 
teenager growing up, it was mild compared to what it became 
during service.  He explained that during his tour in 
Vietnam, his teenage pimples became chronic cystic acne that 
no treatment or medication could control in the climate and 
chemical environment of Vietnam.  He noted that his acne 
during service was serious enough for medics to contemplate 
a medical transfer out of Vietnam.  In essence, the Veteran 
stated that his Vietnam service definitely made his 
condition worse, and that he had been told by private 
doctors that he had the classic symptoms of Agent Orange 
exposure.  See September 2003 and October 2004 statements.

The service treatment records (STRs) contain a January 1968 
entrance examination which noted a normal clinical 
evaluation for the Veteran's skin; however, in a January 
1968 report of medical history, the physician noted the 
Veteran's reported history of acne, and the Veteran checked 
"yes" to the question "have you ever had or have you now" a 
skin disease.  During service, the Veteran was treated for 
acne on his back, and was provided with tetracycline and 
Fastex soap.  See July and September 1968 entries in the 
STRs.  A January 1970 separation examination noted that the 
Veteran had acne, and in a January 1970 report of medical 
history, the Veteran noted that he had acne on his back.

Regarding evidence of a current disability, a September 2009 
VA medical examination noted that although the Veteran did 
not currently have acne, he did have residual scarring 
present on his chest, back and face.  The examiner stated 
that she could not determine without resorting to 
speculation whether the Veteran's acne was aggravated beyond 
normal progression during military service.  However, the 
examiner did state that the Veteran's skin condition was 
less likely as not caused by or a result of herbicide 
exposure, explaining that chloracne typically begins within 
two weeks of exposure and ceases after two years; and 
therefore, the Veteran's condition was not consistent with 
the diagnosis of chloracne.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  In this regard, the Board notes that 
temporary flare-ups of symptoms, and the mere recurrence of 
manifestations of a pre-service condition, do not constitute 
an increase in severity.  See Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002). 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Here, the pertinent question at issue is whether the 
Veteran's current acne residuals (scarring) are traceable to 
the same disease process that he experienced during his 
period of active military service, and whether his pre-
existing acne permanently increased in severity during 
military service.  This case was remanded by the Board in 
July 2009 to obtain a medical nexus opinion as to whether 
the Veteran's current acne residuals are related to the same 
disease process he experienced in service.  However, as 
noted above, the examiner opined that she was unable to 
provide an opinion on this matter without resorting to 
speculation.  The examiner did not explain the basis for her 
conclusion-i.e., she did not identify precisely what facts 
could not be determined, or offer any other rationale for 
her inability to render a nexus opinion; nor did she 
identify any further relevant information that could be 
obtained to facilitate a non-speculative determination as to 
the degree of likelihood that the Veteran's acne was 
incurred in or aggravated by military service.  There is no 
indication that the examiner invoked the phrase "without 
resort to speculation" as a substitute for the consideration 
of all pertinent facts and available medical facts, see 
Jones v. Shinseki, No. 07-3060 (March 25, 2010), and 
therefore, the Board finds that remanding the claim for 
further evidentiary development would serve no useful 
purpose.  Rather, it appears more likely that the examiner 
concluded that an opinion could not be provided without 
resort to speculation because there were multiple possible 
etiologies with none more likely than not the cause of 
disability.  Id.  Such a conclusion tends to suggest that 
worsening of acne during military service was as likely a 
factor in this case as anything else.  This seems especially 
so given that aggravation was the very question put to the 
examiner.  

The Veteran stated that while in Vietnam, his teenage 
pimples became chronic cystic acne, and he noted that 
treatment and medication were not sufficient to control his 
acne.  The Board finds that the Veteran is competent to 
provide information regarding the worsening of his acne 
symptoms during service in Vietnam because acne is capable 
of lay observation and worsening acne can be readily 
determined by lay observation.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), (the Court suggests that worsening of pes 
planus is observable by a lay person).  Further, the service 
records show that the Veteran indeed experienced problems 
with acne during active duty service, and there is no 
evidence that reflects that the Veteran's in-service acne 
represented only the recurrence of manifestations of his 
pre-service acne, and the record does not contain a specific 
finding that the in-service worsening was due to the natural 
progression of the disease.  Finally, the record contains no 
inconsistent statements by the Veteran or other reasons to 
question his credibility, and the fact that the Veteran was 
treated for acne twice during service, and that it was noted 
at discharge tends to support the Veteran's contentions that 
his acne worsened while on active duty.  Given the absence 
of evidence to the contrary, aggravation is presumed.  
38 C.F.R. § 3.306.  

At the very least, the Board finds that the evidence of 
record results in an approximate balance of positive and 
negative evidence on the issue of whether the Veteran's pre-
existing acne permanently worsened while on active duty, and 
therefore, the Board finds that service connection for acne 
residuals (scarring) is warranted.  


ORDER

Service connection for acne scarring is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


